DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 and 7-8 are pending.
Claim 6 is cancelled.


Response to Amendment
The amendment, filed 27 January 2021, is fully responsive.

Applicant’s amendments to the drawings have overcome each and every drawing objections previously set forth. The drawing objections have been withdrawn.



Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Poplawski et al. (US 2018/0074471 A1), hereinafter ‘Poplawski’, in view of Wilson (US 2017/0054615 A1), hereinafter ‘Wilson’, further in view of LEBLOND et al. (US 2016/0234186 A1), hereinafter ‘Leblond’.

Regarding claim 1, Poplawski teaches:
A management system comprising a first remote controller, a second remote controller, and an information processing terminal, (Poplawski: Abstract, figure 2 “The present application provides a thermostat configuration system comprising a first thermostat having a processor, a transceiver, a storage area and a control button, the processor generating configuration data for the first thermostat and the storage area for maintaining the configuration data, the transmitter for transmitting configuration data to multiple target devices, including at least one of a mobile device capable of running an application to receive the configuration data in a memory or a second thermostat wherein the control button on the first thermostat being activated and configuration data being transmitted by the transmitter to the second thermostat”) [The thermostat configuration system reads on “A management system”, the first thermostat reads on “a first remote controller”, the second thermostat reads on “a second remote controller”, and the mobile device reads on “an information processing terminal”.]
the first remote controller managing operation of a first air conditioner, (Poplawski: [0018], figure 2 “The local router 220 can then communicate via Wi-Fi or other protocol such as Zigbee.RTM.  on a second network with components including the thermostat 210 or oilier building environment control device that in turn can control HVAC equipment 211 including a furnace, heat pump, geothermal system, electric heat, air conditioning unit, humidifier, dehumidified, air exchanger, air cleaner or air damper.”; [0022] “Once the first thermostat is configured, it will operate the HVAC control relays 211 in order to manage the environment of the building.”) [The thermostat 210 reads on “the first remote controller”, and the HVAC equipment or relays 211 reads on “a first air conditioner”, and the thermostat 210 operating or controlling the HVAC equipment 211 reads on “managing operation”.]
the second remote controller managing operation of a second air conditioner, (Poplawski: [0024], figure 2 “It is understood that once the target thermostats receive the configuration data they are then capable of controlling the environment via the HVAC control relays 311 that are connected to such target thermostat 310.”) [The thermostat 310 reads on “the second remote controller”, and the HVAC control relays 311 reads on “a second air conditioner”.]
wherein: the information processing terminal comprises: (Poplawski: [0012] “The mobile device, such as a smartphone 10 includes a screen 15 to which the appropriate information can be displayed and input.  The input may be via pad that is displayed on the touch screen display 15, or other means, such as a mouse, stylus or connected keyboard.  The smart 
a first processing circuitry to obtain first setting data for managing the operation of the first air conditioner from the first remote controller … , (Poplawski: [0021], figure 2 “In an embodiment, a button in application under the control of mobile device 10 is activated in order to transmit the configuration data 300 to Wi-Fi router 220.  According to previous programming, the Wi-Fi router 220 will transmit the configuration data either to mobile device 10 or to Wi-Fi router 320, or both.”) [The application program operating in the mobile device 10 reads on “a first processing circuitry”, the configuration data 300 reads on the “first setting data”, and the mobile device 10 getting the configuration data 300 transmitted to reads on “to obtain first setting”.] 
the second remote controller being able to use the second setting data; and (Poplawski: [0024] “Mobile devices 10, 318 may be used to supplement the operation as described in this system and may be used to alter the configuration data or configuration settings of any of the thermostats 210, 310.  It is understood that once the target thermostats receive the configuration data they are then capable of controlling the environment via the HVAC control relays 311 that are connected to such target thermostat 310.”) [The altered configuration data or configuration settings of thermostat 310 reads on “the second setting data”.]
a first terminal side communication device to send the second setting data by radio to the second remote controller; (Poplawski: [0012] “The smart phone 10 includes telecommunications standard transmission means such as Bluetooth, 4G transmission or Wi-Fi transmission via the internet 201.  The mobile device 10 transmits to a router 220 within a building where the targeted thermostat is located.  The router communicates with a transceiver [The telecommunications standard transmission means reads on “data by radio”, and the communication part of the mobile device 10 reads on “a first terminal side communication device”.]
the second remote controller comprises: a second apparatus side communication device to receive the second setting data by radio; and (Poplawski: [0013], figure 1 “The microprocessor 214 of the thermostat is programmed to transmit configuration data regarding file operation of the thermostat 200 upon user input.  The transmission of the configuration data is via transceiver 215 and router 220 to the internet 201.  For example, a cloud server 201 may collect and organize all of the configuration data being transmitted from the thermostat 200.  In this embodiment, the smartphone 10 and any other device that is linked to the desired cloud service provider, obtains the configuration data from the cloud server 201.  In an alternate embodiment, the configuration data may be stored in a memory location within the thermostat or the router.  A request for the data could be processed by the microprocessor 214 by sending the data directly to a requesting mobile device 10 or another thermostat (without use of a cloud server 201).”) [Poplawski uses the thermostat 200, as illustrated in figure 1, to describe thermostat components for a thermostat, and the transceiver of a second thermostat reads on “a second apparatus side communication device”.]
a second processing circuitry to manage the operation of the second air conditioner by using the second setting data; and (Poplawski: [0024] “It is understood that once the target thermostats receive the configuration data they are then capable of controlling the environment via the HVAC control relays 311 that are connected to such target thermostat 310.”) [The controlling the HVAC control relays 311 to control environment reads on “to manage the operation of the second air conditioner”.]
the first setting data includes first schedule data defining a schedule including time of day … (Poplawski: [0021] “Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points, installer setting configuration, user settings, device identification, Wi-Fi router interlace data, Wi-Fi router identification data, mobile device identification data, sources of inputs for temperature, adjustments for relative humidity, discharge temperature, outdoor temperature, stages present, cooling response, lock-out, set point degrees, auxiliary stages, heat response, scheduling data, energy management settings, recover settings, uploader and downloader configuration settings and internet communication settings.  Such configuration data may be programmed directly at the first thermostat 210 or remotely, such as by a mobile device 10, smart phone or tablet computer.”) [The settings of the thermostat including temperature setting, time of day setting and day of week setting, as well as scheduling data, read on “first schedule data defining a schedule including time of day”.]
Poplawski further, implicitly teaches: 
the first setting data includes first schedule data defining a schedule including time of day and operation of the first air conditioner at the time of day. (Poplawski: [0021] “Configuration data may include mode and function settings of the thermostat, including [The combination of temperature setting, the time of day setting and programming set points imply that for scheduling of the thermostat, they are used to set operation temperature of the air conditioner at various time of day.]

Poplawski does not explicitly teach: a first processing circuitry to obtain first setting data for managing the operation of the first air conditioner from the first remote controller and to convert the first setting data into second setting data; the first setting data includes first schedule data defining a schedule including time of day and operation of the first air conditioner at the time of day; and the first processing circuitry converts the first schedule data into second schedule data defining a schedule including time of day and operation of the second air conditioner at the time of day.
Wilson teaches:
a first processing circuitry to obtain first setting data for managing the operation of the first air conditioner from the first remote controller and to convert the first setting data into second setting data and the first processing circuitry converts the first schedule data into second schedule data defining a schedule including time of day …. (Wilson: Abstract “Embodiments described herein provide various techniques for monitoring electronic devices at various locations, and cloning behaviors of specific electronic devices across locations and times.”; [0061] “Referring again to FIG. 2, thermostat 222 may communicate with television receiver 150 or overlay device 251.  Thermostat 222 may provide heating/cooling updates on the location to television receiver 150 or overlay device 251 for display via display device 160 and/or wireless device 216.  Further, control of thermostat 222 may be effectuated via television receiver 150 or overlay device 251.  Zone control within a structure using multiple thermostats may also be possible.”) (Wilson: [0119] In step 503, the data received in step 501 may be used to determine the device settings to be applied to the controlled electronic device(s) determined in step 502.  Specifically, the device setting data received in step 501 for the first (controlling) device 413 at the first location 410 may be mapped to corresponding device settings for the second (controlled) device(s) at the second location 420.  In some cases, the new/updated device settings of the first device 413 may be mapped directly to a second device 423.  For example, when a first light 413 (or television, audio system, irrigation system, etc.) at the first location 410 is detected as having been turned-on, a corresponding light 423 (or television, audio system, irrigation system, etc.) at the second location 420 may be turned-on.  In other cases, such direct mappings between device settings might not be possible, and a combination of user selections and/or automated mapping determinations may be used to determine the device settings to be applied to controlled electronic devices in step 503.  For example, when mapping a light 413 having a dimmer switch to a simple on/off light 423 without a dimmer switch, a first range of dimmer switch settings (e.g., 0-5) for the controlling light 413 may be mapped to an off state for the controlled light 423, and a second range of dimmer switch settings (e.g., 6-10) for the [The device setting data received for the first controlling device 413 being mapped to corresponding device settings for the second controlled device reads on “to convert the first setting data into second setting data” and “the first processing circuitry converts the first schedule data into second schedule data defining a schedule including time of day”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Poplawski and Wilson before them, to modify the first thermostat configuration/schedule settings to map to corresponding second thermostat configuration/schedule settings, where the second thermostat has different operational status and setting options than that of the first thermostat.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for improving ease of transfer of configuration and scheduling data of one thermostat to another across multiple locations in order to clone behaviors of the thermostats (Wilson: Abstract “In some examples, central device monitor and control systems may operate at network hubs, such as satellite base stations, cable head-ends, and/or central computer servers, to coordinate the device monitoring and cloning of device behaviors between multiple locations.”; [0001] “Additionally, various 

Poplawski and Wilson do not explicitly teach: … a schedule including time of day and operation of the first air conditioner at the time of day; and … a schedule including time of day and operation of the second air conditioner at the time of day.
Leblond teaches:
… a schedule including time of day and operation of the first air conditioner at the time of day; and … a schedule including time of day and operation of the second air conditioner at the time of day. (Leblond: [0005] “Users may wish to control a plurality of resources within a site or building.  A user may use an electronic device to monitor resource use.”; [0056] “In some implementations, the secondary resource device may be a Heating, Ventilation, and Air Conditioning (HVAC) device, and the settings altered may be one of heating, ventilation, or air conditioning settings.  Examples of such instructions and settings include but are not limited to: instructions for retrieving different rooms' or areas' temperature, humidity and occupancy; instructions for changing a thermostat set point; instructions for retrieving and changing predefined set points on a thermostat; instructions to copy set points from one HVAC device to another HVAC device; instructions to copy all the changes performed to one HVAC device to another HVAC device; and/or like instructions.”; [0089] “In some implementations, the main controller may automatically adjust settings by aggregating the [The schedule being daily temperature settings or setpoints to maintain during a particular day reads on “a schedule including time of day and operation of the … air conditioner at the time of day”, and the having multiple HVAC devices where copying of set points from one HVAC device to another HVAC device read on having the schedule for “… the first air conditioner…” and “… the second air conditioner…”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Poplawski, Wilson and Leblond before them, to modify the schedule settings to incorporate weekly and/or daily temperature settings and/or like setpoints to maintain during a particular day and/or week.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for retrieving the scheduled operational data that can be further edited by the user with regards to weekly and/or daily temperature settings and/or like setpoints to maintain during a particular day and/or week (Leblond: [0089] “In some implementations, the main controller may automatically adjust 

Regarding claim 2, Poplawski, Wilson and Leblond teach all the features of claim 1.
Wilson further teaches:
wherein the first processing circuitry converts the first setting data into the second setting data in accordance with a conversion rule including a program to execute processing required to convert the first setting data into the second setting data and conversion data indicating a first setting value of the first setting data and a second setting value corresponding to the first setting value in the second setting data. (Wilson: [0105] “Server 430 may be implemented as a single computing server, or a computing system including a combination of multiple computing devices, storage devices, network components, etc. In various embodiments, server 430 may be configured to run one or more software applications or services, such as a home automation mapping service 432, to implement and control the device monitoring and device behavior cloning at two or more separate locations 410 and 420.”) [The software application or service for mapping reads on “a conversion rule including a program”.] (Wilson: [0107] “Data store 434 may store a set of user-defined or system-defined device-to-device mappings used to implement device cloning behaviors.”; [0108]; “For instance, user device 440 may be configured to receive device operational settings from device monitors 411 and 421 (or directly from devices 413-415 or 423-428), analyze the data, maintain and access data stores 433-435, determine corresponding devices and cloning behaviors, and transmit control signals.”) [The device-to-device mapping reads on “conversion data”, and determining the control signal to the corresponding devices based on the operational setting reads on “a first setting value of the first setting data and a second setting value corresponding to the first setting value”.]
The motivation to combine Poplawski, Wilson and Leblond, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 3, Poplawski, Wilson and Leblond teach all the features of claims 1-2.
Poplawski further teaches:
wherein the information processing terminal further comprises a second terminal side communication device to communicates with the server, and (Poplawski: [0013] “In this embodiment, the smartphone 10 and any other device that is linked to the desired cloud service provider, obtains the configuration data from the cloud server 201.”; [0014] As can be understood, following the set-up, the user can be anywhere in the world and control the thermostat via the mobile device with communications being sent through the standard telephone network to the Cloud and the Cloud server 201 (FIG. 1), which can interact with the Wi-Fi network provided by the router 220 (FIG. 1) at the user's residence or commercial facility.”)

Poplawski does not explicitly teach: a server to store the conversion rule, the first processing circuitry obtains the conversion rule from the server via the second terminal side communication device.
Wilson further teaches:
a server to store the conversion rule, (Wilson: [0107] “In this example, server 430 also includes a device characteristic data store 433, a device mapping data store 434, and a device usage pattern data store 435.”)
the first processing circuitry obtains the conversion rule from the server via the second terminal side communication device. (Wilson: [0106], figure 4 “Server 430 also may provide one or more client interfaces, including graphical user interfaces and/or application programming interfaces, to support interaction with multiple user devices 440.  In some cases, server 430 and device 440 may implement a client-server module, in which the home automation mapping client 442 may correspond to a web browser, mobile application, standalone application, or the like.  As discussed below, users may utilize home automation mapping clients 442 to define and confirm device monitoring and device cloning behaviors for multiple electronic devices 413-415 or 423-428 at multiple locations 410 and 420.”) [The user devices 440 reads on “the first processing circuitry”, and the interaction of the user devices for defining and confirming the mapping reads on “the user devices “obtains the conversion rule from the server”.] (Wilson: [0108] “In some cases, a single computing device, such as a central or intermediary server 430, or a device monitor 411 or 421 at a monitored location 410 or 420, may receive and analyze device data, determine corresponding device cloning behaviors, transmit 
The motivation to combine Poplawski, Wilson and Leblond, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 4, Poplawski, Wilson and Leblond teach all the features of claim 1.
Poplawski further teaches:
wherein the first remote controller comprises a first apparatus side communication device to send the first setting data by radio, and the first processing circuitry obtains the first setting data from the first remote controller via the first terminal side communication device. (Poplawski: [0013], figure 1 “The microprocessor 214 of the thermostat is programmed to transmit configuration data regarding file operation of the thermostat 200 upon user input.  The transmission of the configuration data is via transceiver 215 and router 220 to the internet 201.  For example, a cloud server 201 may collect and organize all of the configuration data being transmitted from the thermostat 200.  In this embodiment, the smartphone 10 and any other device that is linked to the desired cloud service provider, obtains the configuration data from the cloud server 201.  In an alternate embodiment, the configuration data may be stored in a memory location within the thermostat or the router.  A request for the data could be processed by the microprocessor 214 by sending the data directly to a requesting mobile device 10 or another thermostat (without use of a cloud server 201).”) [The transceiver of the first thermostat reads on “a first apparatus side communication device”.]



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Poplawski, in view of Wilson, further in view of Leblond, further in view of Casilli et al. (US 2013/0268128 A1), hereinafter ‘Casilli’.
Regarding claim 5, Poplawski, Wilson and Leblond teach all the features of claim 1.
Poplawski further teaches:
wherein the first remote controller further comprises an apparatus side-4-Attorney Docket No. 1291_051_TN display … , (Poplawski: [0012] “The thermostat includes on/off switches 209, its own display 212, a touchpad 213 and a microprocessor 214.  The thermostat controls an HVAC system 211 or other heating or cooling system.”)

Poplawski, Wilson and Leblond do not explicitly teach: wherein the first remote controller further comprises an apparatus side-4-Attorney Docket No. 1291_051_TN display to display a two dimensional code generated by encoding the first setting data, the information processing terminal further comprises a camera to pick up an image of the two dimensional code, and the first processing circuitry obtains the first setting data by decoding the two dimensional code.
Casilli teaches:
wherein the first remote controller further comprises an apparatus side-4-Attorney Docket No. 1291_051_TN display to display a two dimensional code generated by encoding the first setting data, (Casilli: [0104] “In FIG. 14, an exemplary illustration 1400 of the mobile computing device 300 executing the BSIS mobile application 1300 reading a QR code 1402 that is displayed by the environmental access panel 250 in accordance with an example implementation is depicted. … The mobile device 300 [The QR code reads on “a two dimensional code”.]
the information processing terminal further comprises a camera to pick up an image of the two dimensional code, and (Casilli: [0104] “The mobile device 300 reads or scans the QR code 1402 that is encoded with configuration and authentication data via scanner/camera 1406.”)
the first processing circuitry obtains the first setting data by decoding the two dimensional code. (Casilli: [0104] “BSIS mobile application decodes the QR code 1402 and configures the application with the configuration data and authentication data.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Poplawski, Wilson, Leblond and Casilli before them, to modify the transfer of thermostat configuration settings by using a QR code encoded with configuration data.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve transferring of thermostat configuration settings from one thermostat to another even when there is no network connecting the thermostats (Casilli: [0012] “In accordance with one embodiment of the disclosure, there is provided a network independent interface approach for building automation systems.  Users set their desired environmental settings using an application executed by a processor in a mobile computing device or a dedicated device.  The application in the mobile computing device may be initially configured with configuration and authentication data via reading a code that has been previously encoded with that data.  Once configured, the mobile computing device or dedicated device is then associated with the system and may be used.”).



Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Poplawski, in view of Wilson, further in view of Leblond, further in view of Combe et al. (US 2017/0016643 A1), hereinafter ‘Combe’.

Regarding claim 7, Poplawski, Wilson and Leblond teach all the features of claim 1.
Poplawski further teaches:
wherein when third schedule data defining a schedule for operating the second air conditioner is set in the second remote controller, (Poplawski: [0021] Configuration data may include mode and function settings of the thermostat, including temperature setting, time of day setting, day of week setting, programming set points …”) [The time and temperature settings for the thermostat 2 or 310 as illustrated in figure 2, reads on “third schedule data defining a schedule for operating the second air conditioner …”.]
the first processing circuitry obtains the third schedule data via the first terminal side communication device, and (Poplawski: [0024] “Mobile devices 10, 318 may be used to supplement the operation as described in this system and may be used to alter the configuration data or configuration settings of any of the thermostats 210, 310.”)

Poplawski, Wilson and Leblond do not explicitly teach: if a first schedule defined in the second schedule data overlaps a second schedule defined in the third schedule data, the first processing circuitry deletes the first schedule from the second schedule data, and adds the second schedule to the second schedule data.
Combe teaches:
if a first schedule defined in the second schedule data overlaps a second schedule defined in the third schedule data, the first processing circuitry deletes the first schedule from the second schedule data, and adds the second schedule to the second schedule data. (Combe: [0107] “When the start time of a time period is adjusted, the end time of the previous period is adjusted accordingly, to the same time value.”) [The start time of a time period reads on “a second schedule”, the end time of the previous period reads on “a first schedule”, and adjusting the end time of the previous period reads on “deletes the first schedule from the second schedule data” and keeping or “adds the second schedule”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Poplawski, Wilson, Leblond and Combe before them, to modify the setting of the scheduling for the second thermostat to incorporate adjusting start times and end times of the periods.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve avoiding gaps and overlaps in the second thermostat schedule (Combe: [0036] “The start time, end time, and temperature may alternatively be modified in a different order.  Entry of the last parameter is preferably again confirmed by the confirmation input signal, which may end editing of that time period and optionally the process may then continue to edit another time period or allow selection of a further time period for editing.  Start/end times of preceding and succeeding time 

Regarding claim 8, Poplawski, Wilson, Leblond and Combe teach all the features of claims 1 and 7.
Combe further teaches:
wherein when a third schedule defined in the third schedule data does not overlap any schedules defined in the second schedule data, the first processing circuitry adds the third schedule to the-5-Attorney Docket No. 129I_051_'IN second schedule data. (Combe: [0097] FIG. 4 is merely intended as an example, and the schedule could be stored in any suitable manner and any appropriate data structures can be used.  For example, either the start or end time could be omitted since the end time of a period generally corresponds to the start time of the next time period.  Only the periods explicitly configured by the user, from the start of the first ‘on’ period to the end of the last "on" period, may be explicitly specified in the schedule, with the remaining period (i.e. the overnight period, here 22:00-07:30) being implicitly taken as an ‘off’ period.”) [The off period reads on “a third schedule”, and the on period reads on “any schedules defined in the second schedule data”.]
The motivation to combine Poplawski, Wilson, Leblond and Combe, which teach the features of the present claim, as submitted in claim 7, is incorporated herein.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116